                         Case 2:19-cv-00233-WBS-KJN Document 52 Filed 09/03/20 Page 1 of 7

                     1   Gregory R. Aker (SBN 104171)
                               E-mail: gaker@bwslaw.com
                     2   Gregory B. Thomas (SBN 239870)
                               E-mail: gthomas@bwslaw.com
                     3   Michael A. Slater (SBN 318899)
                               E-mail: mslater@bwslaw.com
                     4   BURKE, WILLIAMS & SORENSEN, LLP
                         1901 Harrison Street, Suite 900
                     5   Oakland, CA 94612-3501
                         Tel: 510.273.8780 Fax: 510.839.9104
                     6
                         Attorneys for Defendants COUNTY OF SAN
                     7   JOAQUIN, STEVEN BAXTER, MATTHEW
                         FELBER, CHUE VANG, JASON ROHDENBURG
                     8   and BARBARA GOEMAN (collectively “SAN
                         JOAQUIN COUNTY DEFENDANTS”)
                     9
                                                                UNITED STATES DISTRICT COURT
                 10
                                                            EASTERN DISTRICT OF CALIFORNIA
                 11

                 12 CINDY M. ALEJANDRE; and DAVID                            Case No. 2:19-cv-00233-WBS-KJN
                    GONZALEZ II as Co-Successors-in-Interest
                 13 to Decedent David Gonzalez III,                          STIPULATION RESETTING
                                                                             SETTLEMENT CONFERENCE;
                 14                                                          WAIVING DISQUALIFICATION OF
                                                  Plaintiffs,                SETTLEMENT THE HON. KENDALL J.
                 15                                                          NEWMAN; AND EXTENDING EXPERT
                         v.                                                  DESIGNATION AND REBUTTAL
                 16                                                          DEADLINES; ORDER
                 17      COUNTY OF SAN JOAQUIN, a
                         municipal corporation; STEVEN
                         BAXTER, individually and in his capacity            Complaint Filed: February 7, 2019
                 18                                                          Trial Date:      May 4, 2021
                         as a Sheriff’s deputy for the COUNTY OF
                 19      SAN JOAQUIN Sheriff’s Department;
                         MATTHEW FELBER, individually and in
                 20      his capacity as a Sheriff’s deputy for the
                         COUNTY OF SAN JOAQUIN Sheriff’s
                 21      Department; CHUE VANG, individually
                         and in his capacity as a Sheriff’s deputy for
                 22      the COUNTY OF SAN JOAQUIN
                         Sheriff’s Department; JASON
                 23      ROHDENBURG, individually and in his
                         capacity as a Sheriff’s deputy for the
                 24      COUNTY OF SAN JOAQUIN Sheriff’s
                         Department; BARBARA GOEMAN and
                 25      DOES 1-25, inclusive, individually and in
                         their official capacity as Sheriff’s Deputies
                 26      for the COUNTY OF SAN JOAQUIN
                         Sheriff’s Department,
                 27
                                                  Defendants.
                 28
B URKE , W ILLIAMS &                                                                         STIPULATION RE SETTLEMENT
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         OAK #4829-7153-4281 v1                             -1-           CONFERENCE, DISQUALIFICATION
      OAKLAND                                                                              WAIVER & EXPERT DESIGNATION
                         Case 2:19-cv-00233-WBS-KJN Document 52 Filed 09/03/20 Page 2 of 7

                     1            WHEREAS, the Court previously granted Plaintiff CINDY M. ALEJANDRE, Plaintiff

                     2   DAVID GONZALEZ II (collectively “Plaintiffs”) and Defendants COUNTY OF SAN JOAQUIN,

                     3   STEVEN BAXTER, MATTHEW FELBER, CHUE VANG, JASON ROHDENBURG and

                     4   BARBARA GOEMAN’s (collectively “Defendants”) (altogether collectively “the parties”)

                     5   stipulation to set this case for Settlement Conference on September 16, 2020, before the Hon.

                     6   Kendall J. Newman (Dkt. 45);

                     7            WHEREAS, the parties have engaged in extensive written and oral discovery to prepare

                     8   this case for the Settlement Conference;

                     9            WHEREAS, Defendants have served twenty-three (23) subpoenas to third-party witnesses,

                 10      many of whom are medical entities whose responses are delayed and remain outstanding likely due

                 11      to COVID-19;

                 12               WHEREAS, during the August 26, 2020 deposition of Plaintiff Cindy Alejandre, it became

                 13      apparent that Defendants needed to serve additional subpoenas to obtain records necessary for

                 14      Defendants’ experts to review prior to the September 16, 2020 settlement conference and the

                 15      September 18, 2020 Expert Designation deadline (Dkt. 34);

                 16               WHEREAS, several discovery disputes have arisen between the parties since the Court

                 17      granted the parties’ stipulation to set this case for a Settlement Conference on September 16, 2020;

                 18               WHEREAS, the parties are meeting and conferring regarding all outstanding discovery

                 19      disputes and are optimistic that all outstanding discovery disputes will be resolved without need for

                 20      court-convened discovery resolution;

                 21               WHEREAS, on August 17, Plaintiffs filed a motion to file a Fourth Amended Complaint

                 22      (Dkt. 47);

                 23               WHEREAS, if Plaintiffs’ motion to file a Fourth Amended Complaint is granted, Plaintiffs

                 24      may desire to depose the additional defendants named therein before engaging in settlement

                 25      discussions;

                 26               WHEREAS, resolution of all outstanding discovery disputes, obtaining all subpoenaed

                 27      documents, and conducting the depositions of any newly-added individual defendants in Plaintiffs’

                 28      Fourth Amended Complaint are conditions precedent to the parties’ damages analyses and
B URKE , W ILLIAMS &                                                                         STIPULATION RE SETTLEMENT
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         OAK #4829-7153-4281 v1                          -2-              CONFERENCE, DISQUALIFICATION
      OAKLAND                                                                              WAIVER & EXPERT DESIGNATION
                         Case 2:19-cv-00233-WBS-KJN Document 52 Filed 09/03/20 Page 3 of 7

                     1   meaningful participation in settlement discussions;

                     2            WHEREAS, the parties agree that continuing the September 16, 2020 settlement

                     3   conference, the September 18, 2020 Expert Designation deadline, and the October 16, 2020 Expert

                     4   Rebuttal deadline (Dkt. 34) are necessary and in the interest of justice;

                     5            WHEREAS, there are no alternative means by which the parties can address the issues that

                     6   give rise to the parties’ request to continue the September 16, 2020 settlement conference, the

                     7   September 18, 2020 Expert Designation deadline, and the October 16, 2020 Expert Rebuttal

                     8   deadline;

                     9            WHEREAS, all motions (except motions for continuances, temporary restraining orders, or

                 10      other emergency applications) shall be filed on or before December 21, 2020 (Dkt. 34);

                 11               WHEREAS, a Final Pretrial Conference is set for March 1, 2021 (Dkt. 34);

                 12               WHEREAS, Trial is set for May 4, 2021 (Dkt. 34);

                 13               WHEREAS, continuing the September 16, 2020 Settlement Conference to December 14,

                 14      2020; continuing the September 18, 2020 Expert Designation deadline to November 20, 2020; and

                 15      continuing the October 16, 2020 Expert Rebuttal deadline to December 18, 2020, will not impact

                 16      the May 4, 2021 Trial date or pretrial case deadlines;

                 17               WHEREAS, on August 31, 2020, counsel for Defendants emailed Ms. Alexandra Waldrop,

                 18      Courtroom Deputy to Hon. Kendall J. Newman, regarding the parties’ desire to continue the

                 19      September 16, 2020 settlement conference and the September 18, 2020 Expert Designation

                 20      deadline;

                 21               WHEREAS, Ms. Alexandra Waldrop indicated that Hon. Kendall J. Newman is available

                 22      for a Settlement Conference on December 10, 2020 at 9:00 a.m. and on December 14, 2020 at 9:00

                 23      a.m.;

                 24               WHEREFORE, the parties agree and hereby stipulate, pursuant to Eastern District of

                 25      California Local Rule 270, that this case be set for a Settlement Conference before Hon. Kendall J.

                 26      Newman at 9:00 a.m. on December 14, 2020, in Courtroom 25 (KJN), and that the previously-

                 27      scheduled September 16, 2020 Settlement Conference before Hon. Kendall J. Newman be taken

                 28      off calendar;
B URKE , W ILLIAMS &                                                                          STIPULATION RE SETTLEMENT
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         OAK #4829-7153-4281 v1                          -3-               CONFERENCE, DISQUALIFICATION
      OAKLAND                                                                               WAIVER & EXPERT DESIGNATION
                         Case 2:19-cv-00233-WBS-KJN Document 52 Filed 09/03/20 Page 4 of 7

                     1            WHEREFORE, the parties agree and hereby stipulate to allow Hon. Kendall J. Newman

                     2   to act as settlement judge and to waive disqualification of Hon. Kendall J. Newman by virtue of

                     3   him presiding over the Settlement Conference;

                     4            WHEREFORE, the parties agree and hereby stipulate that the Expert Designation deadline

                     5   presently set for September 18, 2020 be extended to November 20, 2020 to coincide with the

                     6   November 20, 2020 fact discovery cutoff (Dkt. 34);

                     7            WHEREFORE, the parties agree and hereby stipulate that the Expert Rebuttal deadline

                     8   presently set for October 16, 2020 (Dkt. 34) be extended to December 18, 2020, to follow the

                     9   parties’ proposed stipulated December 14, 2020 Settlement Conference;

                 10               IT IS SO STIPULATED

                 11

                 12 Dated: September 2, 2020                                  BURKE, WILLIAMS & SORENSEN, LLP

                 13

                 14                                                           By: /s/ Michael A. Slater
                                                                                 Gregory R. Aker
                 15                                                              Gregory B. Thomas
                                                                                 Michael A. Slater
                 16                                                              Attorneys for Defendants COUNTY OF
                                                                                 SAN JOAQUIN, STEVEN BAXTER,
                 17                                                              MATTHEW FELBER, CHUE VANG,
                                                                                 JASON ROHDENBURG and BARBARA
                 18                                                              GOEMAN

                 19      Dated: September 2, 2020                             LAW OFFICES OF JOHN L. BURRIS

                 20

                 21                                                           By: /s/ DeWitt M. Lacy
                                                                                 John L. Burris
                 22                                                              Dewitt M. Lacy
                                                                                 K. Chike Odiwe
                 23                                                              Attorneys for Plaintiffs
                                                                                 CINDY M. ALEJANDRE and
                 24                                                              DAVID GONZALEZ II

                 25

                 26

                 27

                 28               Under Eastern District of California Civil Local Rule 131(e) (Fed. R. Civ. P. 7), I attest that
B URKE , W ILLIAMS &                                                                            STIPULATION RE SETTLEMENT
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         OAK #4829-7153-4281 v1                            -4-               CONFERENCE, DISQUALIFICATION
      OAKLAND                                                                                 WAIVER & EXPERT DESIGNATION
                         Case 2:19-cv-00233-WBS-KJN Document 52 Filed 09/03/20 Page 5 of 7

                     1   I obtained concurrence in the filing of this document from all of the above signatories.

                     2

                     3   Dated: September 2, 2020                          BURKE, WILLIAMS & SORENSEN, LLP
                     4
                                                                           By:   /s/ Michael A. Slater
                     5                                                         Gregory R. Aker
                                                                               Gregory B. Thomas
                     6                                                         Michael A. Slater
                                                                               Attorneys for Defendants COUNTY OF
                     7                                                         SAN JOAQUIN, STEVEN BAXTER,
                                                                               MATTHEW FELBER, CHUE VANG,
                     8                                                         JASON ROHDENBURG and
                                                                               BARBARA GOEMAN
                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &                                                                         STIPULATION RE SETTLEMENT
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         OAK #4829-7153-4281 v1                         -5-               CONFERENCE, DISQUALIFICATION
      OAKLAND                                                                              WAIVER & EXPERT DESIGNATION
                         Case 2:19-cv-00233-WBS-KJN Document 52 Filed 09/03/20 Page 6 of 7

                     1                                                  ORDER

                     2            The court is in receipt of the parties’ stipulation (1) setting case for Settlement Conference

                     3   before Hon. Kendall J. Newman; (2) waiving disqualification of Hon. Kendall J. Newman by virtue

                     4   of him presiding over the Settlement Conference; (3) extending the Expert Designation deadline to

                     5   November 20, 2020; and (4) extending the Expert Rebuttal deadline to December 18, 2020.

                     6            The Settlement Conference is hereby SET for December 14, 2020 at 9:00 am in Courtroom

                     7   25 of the Robert T. Matsui United States Courthouse, 501 I Street, Sacramento, CA 95814, before

                     8   Hon. Kendall J. Newman. The parties are instructed to have a principal with full settlement

                     9   authority present for the settlement conference or to be fully authorized to settle the matter on any

                 10      terms. The individual with full settlement authority to settle must also have unfettered discretion

                 11      and authority to change the settlement position of the party, if appropriate. The purpose behind

                 12      requiring attendance of a person with full settlement authority is that the parties view of the case

                 13      may be altered during the face to face conference. An authorization to settle for a limited dollar

                 14      amount or sum certain can be found not to comply with the requirement of full authority to settle.

                 15      The parties are directed to exchange non-confidential settlement conference statements seven days

                 16      prior to the settlement conference. These statements shall be simultaneously delivered to the Court

                 17      using the following email address: kjnorders@caed.uscourts.gov. These statements should not be

                 18      filed on the case docket. However, each party shall e-file a one-page document entitled “Notice of

                 19      Submission of Non-Confidential Settlement Conference Statement.” If the settlement judge is not

                 20      the trial judge, the Non-Confidential Settlement Conference Statement shall not be disclosed to the

                 21      trial judge. If a party desires to share additional confidential information with the Court, they may

                 22      do so pursuant to the provisions of Local Rule 270(d) and (e).

                 23               The Expert Designation deadline previously set for September 18, 2020, is RESET for

                 24      November 20, 2020.

                 25               The Expert Rebuttal deadline previously set for October 16, 2020, is RESET for December

                 26      18, 2020.

                 27      ////

                 28      ////
B URKE , W ILLIAMS &                                                                           STIPULATION RE SETTLEMENT
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         OAK #4829-7153-4281 v1                           -6-               CONFERENCE, DISQUALIFICATION
      OAKLAND                                                                                WAIVER & EXPERT DESIGNATION
                         Case 2:19-cv-00233-WBS-KJN Document 52 Filed 09/03/20 Page 7 of 7

                     1            IT IS SO ORDERED.

                     2   Dated: September 2, 2020

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
B URKE , W ILLIAMS &                                                         STIPULATION RE SETTLEMENT
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         OAK #4829-7153-4281 v1              -7-          CONFERENCE, DISQUALIFICATION
      OAKLAND                                                              WAIVER & EXPERT DESIGNATION
